         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    HOUSTON CASUALTY COMPANY,

                                        Plaintiff,                      18 Civ. 9574 (PAE)

                        v.                                             OPINION & ORDER

    PROSIGHT SPECIALTY INSURANCE COMPANY,

                                        Defendant.



PAUL A. ENGELMAYER, District Judge:

        This federal declaratory judgment action arises from a set of state-court personal-injury

lawsuits involving a Manhattan elevator accident. Plaintiff Houston Casualty Company

(“HCC”) principally seeks a ruling that defendant New York Marine Insurance Company (“New

York Marine”), 1 the insurance carrier for a primary insured, had a duty to defend an additional

insured in the state-court litigation. That issue, however, was resolved by agreement of the

parties, promptly after this action was brought, with the carrier conceding the obvious: It had

such a duty.

        One narrow issue remains open. It involves whether the carrier’s duty to defend also

obliges it to cover the attorneys’ fees and costs that the additional insured incurred in attempting

to establish the duty to defend at the time the carrier resisted such a duty. The Court holds, with

HCC, that it does.




1
 HCC sued New York Marine apparently incorrectly, under the name “Prosight Speciality
Insurance Company” (“Prosight”). See Dkt. 15; see also Dkt. 42 at 1. In the interests of clarity,
the Court refers to Prosight as “New York Marine.”
           Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 2 of 17



I.     Factual Background

       The pertinent facts are undisputed. They are reflected in the documents attached to the

Complaint, Dkt. 9 (“Compl.”), and the declaration of Daniel W. London, Esq., Dkt. 38 (“London

Decl.”).

       The Court here (1) recaps the underlying lawsuits in New York State Supreme Court; (2)

describes the agreement between the primary insured (Nouveau Elevator Industries, Inc., or

“Nouveau”) and the additional insured (New York University Hospitals Center, or “NYUHC”),

and the insurance policy at issue, which Nouveau procured from New York Marine to effectuate

that agreement; and (3) recaps this litigation.

       A.      The New York State Court Lawsuits Arising from the Jadusingh Accident

               1.      The Jadusinghs’ Initial Lawsuit Against NYUHC

       On August 22, 2014, Tyrone Jadusingh (“Jadusingh”) and his wife, Sheila Jadusingh,

(“Sheila”) sued NYUHC in New York State Supreme Court in Manhattan. See London Decl.,

Ex. A (complaint in Jadusingh v. NYU Langone Medical Center, No. 158284/2014) (“Jadusingh

Compl.”). 2 Jadusingh alleged that on March 2, 2013, he had been working at NYUHC-owned

premises at 550 First Avenue in Manhattan (the “Premises”). Jadusingh Compl. ¶¶ 8, 10. He

alleged that, while he was moving a transformer, the transformer caught on a misleveled elevator

and fell on him, causing severe personal injuries. Id. ¶ 11. Jadusingh brought claims of

negligence and violations of New York Labor Law (“NYLL”) against NYUHC, alleging that it

was liable as the Premises’ owner, operator, and manager. See id. ¶¶ 1–18. Sheila brought

claims for loss of consortium and for unreimbursed medical expenses. See id. ¶¶ 19–21.




2
 Although Jadusingh sued NYUHC under the hospital’s familiar name “NYU Langone Medical
Center,” it appears undisputed that the legal name of this entity is NYUHC.
                                                  2
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 3 of 17



                2.     NYUHC’s Third-Party Action Against Nouveau

       On February 29, 2016, NYUHC filed a third-party complaint in the same action against

Nouveau, a New York corporation. See London Decl., Ex. B, ECF pp. 3–13 (“NYUHC

Compl.”). NYUHC alleged that Nouveau, at all relevant times, had maintained and repaired the

elevators on the Premises, pursuant to an agreement that NYUHC and Nouveau had entered into

on April 1, 2011, under which Nouveau was to be responsible for performing these services.

NYUHC Compl. ¶¶ 11–12; see also London Decl., Ex. F (“NYUHC/Nouveau Agreement” or the

“Agreement”).

       Relevant here, NYUHC further alleged that, under the Agreement, Nouveau had agreed

to hold NYUHC harmless for any claims, liabilities, and demands, including attorneys’ fees,

arising out of the maintenance and repair of the elevators on the Premises, and to procure and

maintain an insurance policy on behalf of NYU. NYUHC Compl. ¶¶ 15–16. NYUHC alleged

that Jadusingh had been an employee of E.J. Electric Industries, Inc. (“E.J. Electric”); that the

accident on NYUHC’s premises had occurred in the course of his employment; and that if he had

been injured due to negligent conduct, then Nouveau––not NYUHC––had been the negligent

party. Id. ¶¶ 20–22.

       NYUHC sought contribution from Nouveau to the extent of any recovery that the

Jadusinghs obtained against NYUHC; indemnification from Nouveau for any losses and

damages, including reasonable attorneys’ fees and expenses, arising out of the Jadusinghs’

lawsuit; and a judgment requiring Nouveau to defend and indemnify NYU against any such

losses, damages, fees, and expenses. See id. ¶¶ 24–43.

       In its answer, filed June 3, 2016, Nouveau admitted that it had entered into the

Agreement with NYUHC. See, e.g., London Decl., Ex. B, ECF pp. 14–26 (“Nouveau Answer”)

¶ 12. However, it denied liability. See, e.g., Nouveau Answer ¶¶ 28–30, 34, 38–39, 41. And,
                                                 3
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 4 of 17



central here, Nouveau resisted NYUHC’s claim that it was obliged to indemnify NYUHC. See

id. ¶¶ 34, 36, 41, 43. Nouveau’s answer repeatedly denied all of NYUHC’s allegations,

including the duty to defend, and referred “all issues of law to the Court for determination.” See

generally id. ¶¶ 27–43. Nouveau further brought counterclaims against NYUHC, alleging that

NYUHC had been negligent and had breached its agreement, and asserting its right to

indemnification and contribution from NYUHC. See generally id. at pp. 9–11.

               3.     The Jadusinghs’ Second Lawsuit, Adding Nouveau

       On March 3, 2016, three days after NYUHC’s third-party complaint against Nouveau, the

Jadusinghs filed a second lawsuit, again in New York State Supreme Court in Manhattan. See

London Decl., Ex. C (complaint in Jadusingh v. Nouveau Elevator Industries, Inc., et al.,

No. 151999/2016) (“Jadusingh Second Compl.”). The new complaint added, to the existing

claims against NYUHC, claims against Nouveau and Turner Construction Company (“Turner”). 3

       The Jadusinghs’ second complaint clarified that the accident had occurred on October 2,

2013, not March 2, 2013, as originally alleged. See, e.g., Jadusingh Second Compl. ¶ 18. It

brought a claim against Nouveau of negligence, in which Jadusingh developed his theory of

negligence in greater factual detail, id. ¶¶ 18–25; a claim against NYUHC of negligence, id. ¶¶

27–39; a claim against all defendants of NYLL violations, id. ¶¶ 40–45; a claim against Turner,

which the complaint identified as the construction manager on the Premises, for breaching its

obligation to provide Jadusingh a safe place to work, id. ¶¶ 46–68; and claims brought by Sheila,

id. ¶¶ 69–71. On June 2, 2016, Nouveau answered the Jadusinghs’ second lawsuit. See

generally London Decl., Ex. D (“Nouveau Second Answer”).



3
 In this complaint, the Jadusinghs properly named NYUHC as “New York University Hospitals
Center.” See Jadusingh Second Compl. at p. 1.


                                                4
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 5 of 17



       On June 26, 2016, the New York State Supreme Court entered an order consolidating––

under the docket number of the Jadusinghs’ first action––that action with the Jadusinghs’ second

action and with any third-party actions. See id., Ex. E at 6. 4

       B.      NYUHC’s Agreement with Nouveau

       On April 1, 2011, NYUHC––as it alleged in its third-party complaint against Nouveau––

entered into a written agreement with Nouveau governing Nouveau’s work maintaining and

repairing elevators at the Premises. See Agreement. The Agreement was effective for five years

unless cancelled in accord with its terms. Id. § 31(A).

       Relevant here, the NYUHC/Nouveau Agreement provides that the contractor, Nouveau,

“is fully responsible for the safety and health of all persons engaged by the Contractor [defined

as Nouveau], and acknowledges that the Owner [defined as NYUHC], with respect to such

persons, shall not be construed as nor be held liable for any obligations as, an employer within

the meaning of the [Occupational Safety and Health Act of 1970].” Id. § 17(B). The Agreement

obligates Nouveau to obtain insurance coverage for its benefit and that of NYUHC, including

with respect to general liability, and provides that Nouveau is to secure such coverage with

companies satisfactory to the NYUHC. See id. § 25. The Agreement provides that Nouveau is

to ensure that such insurance policies include “the Owner . . . and such other persons as the

Owner may designate as an additional insured in a manner so as to provide the additional

insureds with coverage no less comprehensive than that being provided to the Contractor, and



4
 The parties’ briefs in this case, unhelpfully, do not shed light on the subsequent history of the
consolidated Jadusingh litigation. In a recent letter submitted to the Court on May 12, 2020,
HCC attached the New York State Supreme Court’s decision resolving cross-motions for
summary judgment. See Dkt. 41. In short, the Court largely denied the summary judgment
motions, allowing the negligence claims to survive. See Dkt. 41-1 at 9–13. It did, however,
dismiss Jadusingh’s NYLL § 240(1) claims against NYUHC and Turner, and his NYLL
§§ 200, 240(1), and 241(6) claims against Nouveau. See id. at 14.
                                                  5
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 6 of 17



which provides coverage in all instances other than the additional insureds’ negligence.” Id.

§ 25(K)(1).

       The Agreement, finally, provides that:

       To the fullest extent permitted by law, the Contractor shall indemnify and hold
       harmless the Owner, NYU Hospitals Center, . . . and such other persons as the
       Owner may designate, and their respective . . . employees, agents, representatives,
       officers and directors . . . from and against all liability claims and demands on
       account of injury including death to persons resulting therefrom, . . . but only to the
       extent caused in whole or part by a negligent act, error or omission or breach of
       statutory duty or obligation of the Contactor or a Subcontractor, anyone directly
       employed by them or anyone for whose acts they may be liable. The Contractor
       shall, at its own expense, defend any and all actions at law brought against any
       person indemnified hereunder and shall pay all attorneys’ fees and all expenses and
       promptly discharge any judgment arising therefrom. . . . The Contractor shall not
       be required to indemnify or defend an indemnitee for the indemnitee’s willful
       misconduct or negligence.

Id. § 25(K).

       C.      Nouveau’s General Liability Policy from New York Marine

       The central policy at issue here is a comprehensive general liability policy issued by New

York Marine and General Insurance Company (“New York Marine”) to Nouveau. See London

Decl., Ex. H (“New York Marine Policy”). The parties appear to agree that this policy is in

accord with––and is intended to effectuate––the Agreement between NYUHC and Nouveau.

Bearing policy number GL201300000129, the policy covers the period between June 1, 2013

and June 1, 2014. New York Marine Policy at 1. It provides, in pertinent part:

       SECTION 1 – COVERAGES

       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

       Insuring Agreement

       a.     We will pay those sums that the insured becomes legally obligated to pay
       as damages because of “bodily injury” or “property damage” to which this
       insurance applies. We will have the right and duty to defend the insured against
       any “suit” seeking those damages. However, we will have no duty to defend the
       insured against any “suit” seeking damages for “bodily injury” or “property

                                                 6
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 7 of 17



       damage” to which this insurance does not apply. We may at our discretion
       investigate any “occurrence” and settle any claim or “suit” that may result. But:

       (1)     The amount we will pay for damages is limited as described [below]; and

       (2)     Our right and duty to defend end when we have used up the applicable limit
       of insurance in the payment of judgments or settlements under Coverages A or B
       or medical expenses under Coverage C.

       No other obligation or liability to pay sums or perform acts or services is covered
       unless explicitly provided for under Supplementary Payments – Coverages A and
       B.

Id. at 1 (bolding omitted). The New York Marine Policy contains the following definitions:

       18.     “Suit” means a civil proceeding in which damages because of “bodily
       injury”, “property damage,” or “personal and advertising injury” to which this
       insurance policy applies are alleged. “Suit” includes:

       a.     An arbitration proceeding in which damages are claimed and to which the
       insured must submit or does submit with our consent; or

       b.      Any other alternative dispute resolution proceeding in which such damages
       are claimed and to which the insured submits with our consent.

Id. at 21–22. The New York Marine Policy further provides that if New York Marine defends an

insured against a suit and an indemnitee of the insured is named as a party in the suit, New York

Marine will defend that indemnitee on certain specified conditions. Id. at 11.

       D.      This Litigation

               1.     HCC’s Complaint

       On October 19, 2018, HCC, a Texas-based insurance carrier, initiated this declaratory

judgment action against New York Marine. Compl. HCC alleged that it had issued a general

liability policy (H12PC30131-00) to E-J Electric, Jadusingh’s employer. Id. ¶¶ 2, 23. HCC

stated that, pursuant to that policy, it had been providing a defense to NYUHC and the general

contractor Turner, in connection with the consolidated lawsuits in New York State Supreme

Court arising from Jadusingh’s accident involving the elevator installed and maintained by

Nouveau. Id. ¶ 3; see also id. ¶¶ 24–26. But, HCC alleged, the primary obligation to defend

                                                7
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 8 of 17



these lawsuits belonged to New York Marine. See id. ¶ 17. And, HCC alleged, New York

Marine had failed to defend and indemnify NYUHC in these lawsuits, as it was obliged to do

under both its policy with Nouveau and the Agreement between NYUHC and Nouveau. Id. ¶¶ 4, 17.

       HCC’s suit sought contribution for defense costs and a declaration as to the existence and

scope of New York Marine’s obligations to defend and indemnify NYUHC. Id. ¶ 5. HCC

explained that although its policy with E-J Electric obliged it to defend NYUHC, the policy

contained both an “Other Insurance” provision and a “Primary and Non-Contributing Insurance

Endorsement.” See id. ¶¶ 28–29. HCC alleged that, when read in concert with the New York

Marine policy and the agreement between NYUHC and Nouveau, the New York Marine policy

primary and the HCC policy were rendered excess over this primary insurance. Id. ¶ 30. HCC

alleged that twice––on July 21, 2016, and on August 15, 2017––it had tendered the defense and

indemnification of NYUHC in the Jadusingh action to New York Marine, but that New York

Marine had not agreed to defend NYUHC or to indemnify it. Id. ¶¶ 34–36.

       HCC sought declaratory judgments as to NYUHC’s additional insured status, id.

¶¶ 37–42, New York Marine’s duty to defend NYUHC, id. ¶¶ 43–50, New York Marine’s duty

to indemnify NYUHC, id. ¶¶ 51–54, and HCC’s entitlement to reimbursement for all amounts

paid by HCC, including attorneys’ fees, for the defense of NYUHC in the Jadusingh actions, id.

¶¶ 55–61.

       On January 25, 2019, New York Marine answered. Dkt. 15. Tracking the posture that

Nouveau had taken in answering NYUHC’s third-party complaint, New York Marine

categorically denied all of HCC’s claims and asserted 20 affirmative defenses. See generally id.

               2.     Events Leading to the Pending Motion

       On April 18, 2019, an initial conference was held before the Hon. Deborah A. Batts, to

whom the case was then assigned. Thereafter, at the parties’ request, a series of conferences and
                                                8
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 9 of 17



deadlines in the case were adjourned, in deference to the parties’ representation that settlement

discussions were in progress. See, e.g., Dkts. 20–28.

        On August 28, 2019, the parties reported a settlement in principle. Dkt. 29. Two months

later, however, they reported that, although they had otherwise resolved this matter, they were

unable to agree on a discrete issue. The issue, as described by the parties, was whether New

York Marine was obliged to cover certain attorneys’ fees as part of its obligation to cover

defense costs incurred by HCC. See Dkt. 32. At the parties’ request, Judge Batts set a briefing

schedule as to that issue. See Dkt. 33; Dkt. 34 (amended schedule).

        On December 2, 2019, HCC filed its memorandum of law in support of its position,

Dkt. 37 (“HCC Mem.”), and the London Declaration and attached exhibits, Dkt. 38. On

December 20, 2019, New York Marine filed its opposition. Dkt. 39 (“NYM Mem.”).

        On February 20, 2020, this case was reassigned to this Court. Three months later, on

May 12, 2020, HCC filed a letter requesting leave to reply to an anti-subrogation argument made

by New York Marine in its opposition. See Dkts. 40–41. On May 22, 2020, New York Marine

filed a letter opposing that request, or, in the alternative, requesting leave to file a sur-reply.

Dkt. 42. 5

II.     Discussion

        One unresolved issue remains in this case: whether NYUHC is entitled to recover, from

New York Marine, the fees and expenses (hereinafter, “fees”) it has incurred in attempting,




5
  The Court has disregarded the arguments made by HCC in its letter, and denies HCC’s request
for a reply, and New York Marine’s request for a sur-reply, as unnecessary and untimely. Had a
reply been necessary, HCC was at liberty to seek leave soon after New York Marine filed its
opposition in December 2019. Instead, HCC’s request came five months after its motion was
fully briefed.


                                                    9
        Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 10 of 17



successfully, to establish New York Marine’s duty to defend NYUHC in the consolidated

Jadusingh lawsuits. 6 The parties agree that this issue is governed by New York law.

       The parties’ briefs invoke different strands of case law. HCC (which stands in NYUHC’s

shoes) draws on cases in which an insured has recovered the fees it incurred in defeating a

declaratory judgment action brought by an insurer seeking to establish the lack of a duty to

defend. See HCC Mem. at 1, 6–7. New York Marine counters with cases holding that an

insurer’s duty to defend does not extend to affirmative litigation that an additional insured has

initiated against its own insured. See NYM Mem. at 3–5.

       The Court’s analysis begins with the line of authority on which HCC relies, as it is by far

the more apposite.

       Had an action been brought by New York Marine seeking to establish that it did not have

a duty to defend NYUHC against the Jadusinghs’ claims, rather than by NYUHC seeking to

recognize such a duty, New York Marine undeniably would have had a duty to cover the fees

incurred by NYUHC in successfully defending that action. The New York Court of Appeals’

decision in U.S. Underwriters Insurance Co. v. City Club Hotel, LLC, 3 N.Y.3d 592, 597–98

(2004) (“U.S. Underwriters”) settles that question and illuminates the governing principles.

        U.S. Underwriters answered a question certified by the United States Court of Appeals

for the Second Circuit. See 369 F.3d 102, 110 (2d Cir. 2004). Explaining the certification, the

Circuit noted that New York courts had carved out a “narrow exception” to the general

“American” rule that a prevailing party cannot recover attorneys’ fees. Id. “Under this




6
  The parties’ briefs do not clarify whether the fees at issue include, in addition to those NYUHC
incurred in state court in seeking to establish New York Marine’s duty to defend, those incurred
in this litigation. To the extent such fees are also in dispute, the Court’s resolution of this dispute
equally applies to such outlays.
                                                  10
        Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 11 of 17



exception, an insured who prevails in a declaratory action brought by an insurance company

seeking to deny a duty to defend and indemnify is allowed to recover fees expended in defending

against that action. The insured is allowed fees, that is, ‘when he has been cast in a defensive

posture by the legal steps an insurer takes in an effort to free itself from its policy obligations.’”

See id. at 110 (quoting Mighty Midgets, Inc. v. Centennial Ins. Co., 47 N.Y.2d 12, 21 (1979)).

       The Circuit noted, however, a division of authority about the scope of that exception, in

particular, whether a fee award could be available where the insurer––while disputing its duty to

defend the insured––nevertheless, to assure that it did not breach that duty, defended the insured

while the duty issue was being litigated. See id. at 111 (collecting cases). In U.S. Underwriters,

an insurer had brought an (unsuccessful) action seeking a declaratory judgment that it did not

have a duty to defend, but it nevertheless provided a defense to the insured (Shelby) in the

underlying personal injury action. See id. at 112. The Second Circuit certified this question:

       Whether, in a case where an insurance company has brought a declaratory judgment
       action to determine that it does not have obligations under the policy but has
       defended in the underlying suit, a defendant prevailing in the declaratory judgment
       action can be awarded attorneys’ fees expended in defending against that action.

Id.

       The New York Court of Appeals answered in the affirmative. It wrote:

       It is well settled in New York that a prevailing party may not recover attorneys’
       fees from the losing party except where authorized by statute, agreement or court
       rule. However, an insured who is “cast in a defensive posture by the legal steps an
       insurer takes in an effort to free itself from its policy obligations,” and who prevails
       on the merits, may recover attorneys’ fees incurred in defending against the
       insurer’s action (Mighty Midgets, 47 NY2d at 21). The reasoning behind Mighty
       Midgets is that an insurer’s duty to defend an insured extends to the defense of any
       action arising out of the occurrence, including a defense against an insurer’s
       declaratory judgment action.

       In the instant case, it is undisputed that Shelby, a named insured under the policy,
       was cast in a defensive posture by U.S. Underwriters in their dispute over whether
       the insurer had a duty to defend and indemnify Shelby in the underlying personal


                                                  11
        Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 12 of 17



       injury action. Further, it is undisputed that Shelby successfully defended against
       the insurer’s summary judgment motion and thereby prevailed in the matter.

       Based on Mighty Midgets, Shelby is entitled to recover attorneys’ fees. We hold
       that under Mighty Midgets, an insured who prevails in an action brought by an
       insurance company seeking a declaratory judgment that it has no duty to defend or
       indemnify the insured may recover attorneys’ fees regardless of whether the insurer
       provided a defense to the insured. Given that the expenses incurred by Shelby in
       defending against the declaratory judgment action arose as a direct consequence of
       U.S. Underwriters’ unsuccessful attempt to free itself of its policy obligations,
       Shelby is entitled to recover those expenses from the insurer. In other words,
       Shelby’s recovery of attorneys’ fees is incidental to the insurer’s contractual duty
       to defend.

U.S. Underwriters, 3 N.Y.3d at 597–98 (internal citations omitted).

       U.S. Underwriters is not controlling here, as this litigation regarding the existence of a

duty to defend was initiated by the insured, NYUHC. NYUHC did so twice. It brought the

third-party complaint against Nouveau in state court, seeking a declaration that, under the

NYUHC/Nouveau agreement, Nouveau’s insurer (New York Marine) had a duty to defend

NYUHC against the Jadusinghs’ claims. Later, HCC, standing in NYUHC’s shoes, brought this

lawsuit, in which it again sought to establish that New York Marine had this duty.

       New York Marine argues that this distinction is dispositive: that NYUHC’s initiation of

litigation over the duty to defend means that it must bear the fees it incurs in such litigation. But

that is wrong. Although the issue appears to arise infrequently, the limited on-point case law

rejects a bright-line rule in which recovery of fees in an action establishing a duty to defend

inexorably turns on whether the insured or insurer initiated that action.

       Felicitously, Judge Davison addressed that question just last year, in a thoughtful and

persuasive Report and Recommendation. See Hervochon v. Iona Coll., No. 14 Civ. 6017 (CS)

(PED), 2019 WL 2451431, at *4–5 (S.D.N.Y. Feb. 15, 2019), report and recommendation

adopted, 2019 WL 1375359 (S.D.N.Y. Mar. 27, 2019). Reviewing the reasons a prevailing

insured may recover its fees expended in establishing the duty to defend, Judge Davison noted

                                                 12
        Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 13 of 17



that the rule permitting such recovery “when an insured has been cast in a defensive posture by

the legal steps an insurer takes in an effort to free itself from its policy obligations” reflects the

view that “an insurer’s duty to defend an insured extends to the defense of any action arising out

of the occurrence, including a defense against an insurer’s declaratory judgment action.” Id. at

*4 (internal quotation marks and citations omitted). As such, Judge Davison reasoned, an

insured’s fee recovery in these circumstances “is not so much an exception to the American rule

that litigants pay their own fees and expenses, as it is a right that ‘arises from th[e] contractual

duty’ to defend.’” Id. (alteration in original) (citing Danaher Corp. v. Travelers Indem. Co., No.

10 Civ. 121 (JPO) (JCF), 2013 WL 364734, at *3 (S.D.N.Y. Jan. 31, 2013), report and

recommendation adopted, 2013 WL 1387017 (S.D.N.Y. Apr. 5, 2013) (quoting Chase

Manhattan Bank v. Each Individual Underwriter Bound to Lloyd’s Policy No. 790/004A89005,

690 N.Y.S.2d 570, 573 (1st Dep’t 1999))).

        Pertinent here, Judge Davison noted that, in some cases, an insured who initiated the

declaratory judgment litigation that established the duty to defend has been permitted to recover

its fees from the insurer:

        As “[i]t seems anomalous for the entitlement to fees to turn on the fortuity of
        whether a party to an insurance contract is cast as the plaintiff or defendant,”
        [Danaher Corp., 2013 WL 364734, at *3] (quoting Cowan v. Ernest Codelia, P.C.,
        No. 98 Civ. 5548 [(JGK) (JF)], 2001 WL 30501, at *3 (S.D.N.Y. Jan. 12, 2001)),
        “courts have made clear that in certain cases the rule need not be quite so
        mechanically applied,” id. (citing City of New York v. Zurich-American Insurance
        Group, [798 N.Y.S.2d 708], 2004 WL 2403179, at *1 (N.Y. Sup. Ct. Oct. 22,
        2004); and Hurney v. Mattson, . . . 399 N.Y.S.2d 449, 450 (2d Dep’t 1977)).
        Consequently, “in unusual circumstances, a court may look beyond the labels
        ‘plaintiff’ and ‘defendant’ to determine whether an insured is in an offensive or
        defensive position vis à vis its insurer in a dispute over the duty to defend (and
        indemnify).” Id. at [*]4.

Id. at *5. See, e.g., Perchinsky v. State, 660 N.Y.S.2d 177, 181 (3d Dep’t 1997) (noting principle

that a party pursuing a third-party claim is entitled to indemnification when claim is “an essential


                                                   13
        Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 14 of 17



component of the defense of the main action, pursued in good faith and not contrary to the

language of the contractual indemnity provision,” and holding that insured’s recovery “should

include not only the costs of defending the main claim, but also the costs of pursuing the third-

party actions because the filing of the third-party actions was an essential component of the

defense of the main action, pursued in good faith and not contrary to the language of the

contractual indemnity provision”); see also Jenel Mgmt. Corp. v. Pac. Ins. Co., 865 N.Y.S.2d 58,

59 (1st Dep’t 2008) (where plaintiff-insurer initiated a third-party claim against the insured of the

defendant-insurer, holding that the plaintiff-insurer’s “third-party claims against the [insured]

were an essential component of their defense of the main underlying action, and, accordingly,

plaintiff insurer is entitled to reimbursement of the . . . attorneys’ fees it incurred in prosecuting

those claims.”); cf. Springstead v. Ciba-Geigy Corp., 815 N.Y.S.2d 624, 626 (2d Dep’t 2006)

(third-party plaintiff, a defendant corporation in the underlying lawsuit, was entitled to

indemnification for pursuing its third-party action against the entity that injured the plaintiff in

the underlying action, because the “the third-party action was done in good faith as an essential

component of [the third-party plaintiff]’s defense of the main action and was not contrary to the

language of the contractual indemnity provision” (citing Perchinsky, 660 N.Y.S.2d at 181)). 7

        On the factual record before it, the Court has no difficulty finding that NYUHC, and

derivatively HCC, like the insureds in the cases above, are entitled here to recover the fees they

incurred in establishing the duty to defend. That is because the record reflects that, from the

jump, New York Marine and its insured, Nouveau, resisted New York Marine’s now-conceded




7
  There is case law from other states in accord. See, e.g., Great W. Cas. Co. v. Marathon Oil
Co., 315 F. Supp. 2d 879, 882–83 (N.D. Ill. 2003) (holding that under Illinois law, insurer’s duty
to defend includes a duty to pay the costs of insured’s successful prosecution of a third-party
indemnification and contribution action, and collecting cases).
                                                  14
         Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 15 of 17



duty to defend NYUHC against the Jadusinghs’ claims. They did so in Nouveau’s answer to

NYUHC’s third-party complaint, in which it denied such a duty; in Nouveau’s counterclaim

seeking a judgment against NYUHC and an accompanying declaration that it lacked such a duty;

and in New York Marine’s answer in this federal litigation, in which it again denied such a duty.

They persistently and seemingly reflexively denied this duty despite the texts of the

NYUHC/Nouveau Agreement and the New York Marine Policy, which each made this duty

plain.

         Under these circumstances, NYUHC cannot be said to have precipitously initiated or

needlessly pursued litigation over the duty to defend. Far from it. Nouveau’s and New York

Marine’s sequential denials of a duty to defend NYUHC against the Jadusinghs’ pending

personal injury claims effectively forced NYUHC’s hand and made litigation over the duty to

defend inevitable.

         In these circumstances, notwithstanding its formal status as a plaintiff vis-à-vis Nouveau

and New York Marine, NYUHC is properly viewed as an insured who prevailed on the merits

after being “cast in a defensive posture by the legal steps an insurer takes in an effort to free

itself from its policy obligations.” U.S. Underwriters, 3 N.Y.3d at 598 (quoting Mighty Midgets,

47 N.Y.2d at 21). Therefore, like the fees of the insured in U.S. Underwriters, the fees “incurred

by [NYUHC] in [pursuing] the declaratory judgment action arose as a direct consequence of [the

insurer’s] unsuccessful attempt to free itself of its policy obligations.” Id. NYUHC is therefore

“entitled to recover those expenses from the insurer.” Id.

         Finally, the precedents on which New York Marine relies are inapposite, including for

the reasons stated by HCC. These cases largely involved affirmative claims for relief by

insureds that were distinct from the underlying liability. As such, the claims were not an



                                                  15
        Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 16 of 17



essential component of the defense; litigation as to them fell outside the duty to defend. See,

e.g., P.J.P. Mech. Corp. v. Commerce and Indus. Corp., 882 N.Y.S.2d 34, 47 (1st Dep’t 2009)

(insured’s claim for balance due on construction contract not an essential component of

contractor’s defense to property damage liability). New York Marine also invokes the

anti-subrogation rule, under which an insurer may not recover, from its insured, losses for which

the insurer agreed to provide coverage. See, e.g., Millennium Holdings LLC v. Glidden Co.,

27 N.Y.3d 406, 415 (2016). That doctrine, too, is irrelevant here. Finally, New York Marine

cites cases in which an insured, which was afforded a joint defense, alleged a conflict entitling it

to independent counsel to pursue affirmative claims. See, e.g., Nat’l City Bank. v. N.Y. Cent.

Mut. Fire Ins. Co., 775 N.Y.S.2d 679, 680 (4th Dep’t 2004). These cases, too, are inapposite.

Tellingly, New York Marine does not cite any case holding that an insured that was forced to

initiate successful declaratory judgment litigation in the face of an insurer’s pertinacious denial

of a duty to defend was ineligible to recover fees incurred in that litigation. That is the apt

context here.

                                          CONCLUSION

       For the reasons set out above, the Court holds that NYUHC and its subrogee HCC are

entitled to the fees incurred in litigating New York Marine’s duty to defend. The Court denies

HCC’s request to file a reply, Dkt. 41, and New York Marine’s request for a sur-reply, Dkt. 42.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 37

and to close this case.




                                                 16
       Case 1:18-cv-09574-PAE Document 43 Filed 05/27/20 Page 17 of 17



      SO ORDERED.

                                                
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge


Dated: May 27, 2020
       New York, New York




                                     17
